Citation Nr: 1207337	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  06-24 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously-denied service connection claim for a headache disability.

2.  Entitlement to an effective date prior to March 24, 2004 for the award of service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to an increased rating for PTSD, currently evaluated as 50 percent disabling.

4.  Entitlement to an increased rating for a right foot plantar wart, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to September 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2005 and May 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified before the undersigned at a Board hearing in September 2010.  A transcript of this hearing has been associated with his VA claims file.

At the September 2010 Board hearing, the Veteran withdrew his claim for entitlement to a total disability rating based on individual unemployability (TDIU).  See Board Hearing Tr. at 2; September 2010 Statement in Support of Claim.  However, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (CAVC or Court) held that a claim for a total rating based on TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that a Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  

In the instant case, a November 2008 VA examination report reflects statements from the Veteran to the effect that he cannot work due to service connected disabilities.  The examiner further opined that it was highly unlikely the Veteran could manage any type of work because of his psychiatric symptoms.  Therefore, because there is some suggestion in the record that Veteran's service-connected disabilities preclude him from obtaining or maintaining substantially gainful employment, the Board will consider entitlement to TDIU in the context of the pending increased ratings claims that are remanded below.

The issues of entitlement to increased ratings for PTSD and a right foot plantar wart are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed January 1981 rating decision denied the Veteran's claim of entitlement to service connection for a headache disability.  

2.  New evidence received since the January 1981 rating decision raises a reasonable possibility of substantiating the Veteran's service connection claim for a headache disability on the merits.

3.  The Veteran has regularly experienced headaches from the time of his active military service until the present.

4.  The Veteran did not perfect an appeal of a February 1982 rating decision that denied his service connection claim for an acquired psychiatric disability, characterized as "nerves."  

5.  There are no documents of record that could be construed as a claim for benefits for an acquired psychiatric disability between the issuance of the February 1982 rating decision and March 24, 2004.


CONCLUSIONS OF LAW

1.  The January 1981 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence has been received to reopen the Veteran's service connection claim for a headache disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  Service connection for a headache disability is warranted.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

4.  The February 1982 rating decision is final.  38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2011).  

5.  Assignment of an effective date earlier than March 24, 2004 for the grant of service connection for PTSD is not warranted.  38 U.S.C. §§ 5107(b), 5110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b) (2011).  For the reasons described below, the notice requirements pertinent to the issues addressed in this decision have been met.  

With respect to the issue of whether new and material evidence has been received to reopen a previously-denied service connection claim for a headache disability, the Board is reopening the claim and granting service connection for a headache disability herein.  As such, any deficiency in VA's duties to notify and assist under the VCAA with respect to the claim for a headache disability would not be prejudicial to the Veteran.  

With respect to the issue of entitlement to an earlier effective date for the award of service connection for PTSD, as this is an appeal from the assignment of an initial effective date following the grant of service connection for PTSD, no further duty to inform the Veteran of the requirements of VCAA exists with respect to this claim.  The CAVC and the United States Court of Appeals for the Federal Circuit have specifically held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See, e.g., Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, the Veteran was provided with notice regarding how VA assigns effective dates in a March 2006 letter.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thereafter, the claim was granted in a May 2007 rating decision.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service records, records in the custody of a Federal department or agency, and pertinent private treatment records identified by the Veteran as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  VA must obtain records from the Social Security Administration (SSA) when VA is on notice that the Veteran has applied for SSA disability benefits and such records are relevant to the claim pending before VA.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that as long as a reasonable possibility exists that SSA records may be relevant to a Veteran's claim, VA must assist him or her in obtaining the records); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (holding that VA's duty to assist includes obtaining records from SSA and giving them appropriate consideration and weight in determining whether to award or deny VA disability compensation benefits).

In this case, however, the earlier effective date claim does not turn on the medical evidence or treatment records.  Rather, the outcome is based upon the evidence and statements that are contained in the record prior to the March 24, 2004 effective date for the award of service connection for PTSD.  Therefore, the Board finds that any SSA records related to the Veteran's claim for disability benefits would not be relevant to the claim for an earlier effective date for PTSD and that any further efforts to request or obtain additional evidence are unnecessary, as the evidence of record is adequate to make a final decision on this claim.  Accordingly, the Board finds that there has been substantial compliance with the VCAA and that moving forward with the claim would not cause any prejudice to the Veteran.

II.  New and Material Evidence - Headache Disability

The Veteran's appeal regarding a headache condition stems from his contention that he began to experience headaches in service and that such symptoms have continued to the present time.

The Veteran first filed a service connection claim for headache disability in August 1980.  In a January 1981 rating decision, the RO denied the claim based on the Veteran's failure to appear for a scheduled VA examination.  Although the January 1981 rating decision does not specifically mention any specific disability, including headaches, in certain circumstances a claim for benefits will be deemed to have been denied, and thus finally adjudicated, even if VA did not expressly address that claim in its decision.  Adams v. Shinseki, 568 F.3d 956, 961 (Fed. Cir. 2009).  Specifically, when an RO decision discusses a claim in terms sufficient to put the claimant on notice that it was being considered and rejected, then it constitutes a denial of that claim even if the formal adjudicative language does not specifically deny that claim.  Ingram v. Nicholson, 21 Vet. App. 232, 255 (2007); see also Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006).

Although the January 1981 letter does not specifically mention the service connection claim for a headache disability, the Board finds that a reasonable appellant would have known that the January 1981 rating decision was a denial of the service connection claim for headaches because the Veteran had just filed a claim for headaches, nausea and nervousness in August 1980 and had filed no other claims for benefits at the time of the January 1981 rating decision.  Therefore, a reasonable appellant would have understood that the January 1981 rating decision implicitly denied the service connection claim for a headache disability.  Accordingly, the Board finds that the January 1981 rating decision was an implicit denial of the Veteran's claim of entitlement to service connection for a headache disability.  As the Veteran did not appeal this decision, it became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).

Generally, a claim which has been denied in a final rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384; see also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decisionmakers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Subsequent to the January 1981 decision, the Veteran submitted VA outpatient treatment records that reflect complaints of headaches.  Evidence added to the record since the January 1981 rating decision also includes several statements from the Veteran indicating that he has continued to experience headaches from his time on active duty to the present.  See, e.g., VA Form 21-4138, received April 21, 2004.

The Board finds this new evidence raises a reasonable possibility of substantiating the Veteran's claim as it demonstrates a current disability and suggests that such had its onset during the Veteran's period of active duty.  Such evidence was lacking in 1981 when the Veteran failed to report for a scheduled VA examination.  Thus, the Board finds that new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a headache disability. 

III.  Service Connection - Headache Disability

Service connection may be granted for disability incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  In order to establish service connection for the claimed disorder, generally there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish in-service incurrence and nexus (elements (2) and (3), above) through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Savage, 10 Vet. App. at 496.  Medical evidence is required to demonstrate the relationship between a present disability and continuity of symptomatology unless such a relationship is one as to which a lay person's observations are competent.  Savage, 10 Vet. App. at 497.  

The Veteran's service treatment records (STRs) show complaints of headaches in May and July, 1980.  Current treatment records from February and April, 2004, and January 2008 also show complaints of headaches.  Therefore, the first and second Hickson elements have been satisfied.

Turning to the third Hickson element, as noted above, the Veteran has submitted several statements indicating that he has experienced headaches from his period of active duty to the present.  See, e.g., VA Form 21-4138, received April 21, 2004; Board Hearing Tr. at 9.  In this regard, the Board finds that, insofar as headaches are capable of lay observation, the Veteran is competent to report that he first began experiencing headaches during active duty and has continued to have such headaches ever since.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection); Layno v. Brown, 6 Vet. App. 465 (1994) (holding that competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled or tasted). 

Additionally, the Board finds no reason to doubt the credibility of the Veteran in reporting a continuity of headache symptomatology since service.  The Veteran has consistently reported that he first began experiencing headaches during service, and has continued to have headaches ever since.  His statements are further supported by the statements of various family members and friends of the Veteran, who have indicated that the Veteran has regularly experienced headaches since his time in service.  See, e.g., April 2007 Statement of G.H., May 2007 Statement of G.J.

As such, because the Board finds the Veteran's statements regarding a continuity of headache symptomatology since service to be both competent and credible, the Board concludes that his testimony is sufficient to satisfy the third Hickson element, namely a causal relationship between his present headaches and his in-service headache symptomatology.  In making this determination, the Board reiterates that no medical-nexus evidence is required to demonstrate a relationship between the present disability and the continuity of symptomatology demonstrated when such a relationship is one as to which a lay person's observation is competent.  Savage v. Gober, 10 Vet. App. 488, 497 (1997).

Accordingly, because all three elements required to establish entitlement to service connection have been met, the Board finds that service connection for a headache disability is warranted.  Therefore, the Veteran's claim of entitlement to service connection for a headache disability is granted.  

IV.  Earlier Effective Date for the Establishment of Service Connection for PTSD

The Veteran filed a claim for "nervousness" in August 1980.  This claim was denied by the RO in a January 1981 rating decision.  The Veteran did not appeal the January 1981 rating decision, and it became final.  38 U.S.C.A. §§ 7104, 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d) (2011), 20.302(a) (2011).  

The Veteran thereafter filed a claim for "nerves" in October 1981.  This claim was denied by the RO in a February 1982 rating decision.  The Veteran filed a timely Notice of Disagreement in March 1982, and VA issued a Statement of the Case in March 1982.  However, the Veteran did not perfect an appeal, as he submitted no documents that could be construed as a Substantive Appeal within the requisite filing period.  As such, the February 1982 rating decision became final.  38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(b)(1) (2011).  

The Veteran again filed a claim for an acquired psychiatric disorder, this time characterized as "depression", on March 24, 2004.  Based on this claim, the RO subsequently granted service connection for PTSD, effective March 24, 2004.

The effective date of an award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2011).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2011).  

The Veteran makes no specific allegations regarding his claim for an earlier effective date.  Importantly, the Veteran does not contend that he filed a claim after the final February 1982 rating decision but prior to the March 2004 claim that is the basis for the current effective date.  Additionally, the Board finds that there are no documents filed by the Veteran that could be reasonably construed as a claim for benefits for an acquired psychiatric disability between the final February 1982 rating decision and the March 2004 claim that is the basis for the current effective date.  

The Board notes that there is some question regarding whether the March 2004 claim is a new claim or a claim to reopen the final February 1982 rating decision.  See generally Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (claims based upon distinctly and properly diagnosed diseases or injuries cannot be considered the same claim).  The distinction between a new claim and a claim to reopen is whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries" or whether it is evidence tending to substantiate an element of a previously and finally adjudicated matter.  Velez v. Shinseki, 23 Vet. App. 199 (2009).  

In any event, regardless of whether the March 2004 claim is a claim to reopen the February 1982 rating decision, or whether it is a new claim, the effective date would be the date of the March 2004 claim because the effective date of an award of compensation based on a claim reopened after final disallowance or the effective date of a new claim will be the date of receipt of claim (or reopened claim, as the case may be) or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (2011).  

Because there are no claims of record filed after the February 1982 rating decision but before the March 24, 2004 claim, entitlement to an effective date for the award of service connection for PTSD prior to March 24, 2004 is not warranted.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a headache disability is reopened.

Service connection for a headache disability is granted.

An effective date prior to March 24, 2004 for the award of service connection for PTSD is denied.


REMAND

I.  Social Security Administration (SSA) Records

At his September 2010 Board hearing, the Veteran testified that he was in receipt of SSA disability benefits.  See Board Hearing Tr. at 10.  VA has a duty to obtain SSA records when they may be relevant to a Veteran's claim.  See Voerth v. West, 13 Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  The AOJ should contact SSA and obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including the complete medical records upon which any decision was based.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2011).  

II.  VA Examinations Needed

At his September 2010 Board hearing, the Veteran testified that his PTSD and right foot plantar wart disabilities had increased in severity since his most recent VA examinations.  See Board Hearing Tr. at 3, 6.  Therefore, the Board finds that new VA examinations for these conditions are warranted to ascertain the current nature and severity of the Veteran's PTSD and right foot plantar wart disabilities.  See VAOPGCPREC 11-95 (holding that although the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination).

Accordingly, the case is REMANDED for the following action:

1.  With any needed assistance from the Veteran, obtain from SSA records pertinent to any claim made by the Veteran for disability benefits as well as the medical records relied upon concerning such claim.  If such records are unavailable, the Veteran's claims file should be clearly documented to that effect.

2.  Schedule the Veteran for an examination to determine the current nature and severity of his PTSD.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

3.  Schedule the Veteran for an examination to determine the current nature and severity of his right foot plantar wart disability.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

4.  Thereafter, and after completing any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran should be issued a Supplemental Statement of the Case, and afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DONNIE R. HACHEY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


